2022 IL App (1st) 200812

                                                                             SIXTH DIVISION
                                                                             February 4, 2022

                                          No. 1-20-0812


                                         IN THE
                               APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT


 JIMETTE D. PARKER,                                            )          Appeal from the
                                                               )          Circuit Court of
        Plaintiff-Appellant,                                   )          Cook County
                                                               )
 v.                                                            )          No. 15 L 11650
                                                               )
 LIBERTY INSURANCE UNDERWRITERS, INC.,                         )          The Honorable
                                                               )          Jerry A. Esrig,
        Defendant-Appellee.                                    )          Judge, presiding.


       PRESIDING JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justices Mikva and Oden Johnson concurred in the judgment and opinion.

                                            OPINION

¶1     This appeal involves the interplay between final judgments, successive postjudgment

motions, postjudgment petitions for sanctions under Illinois Supreme Court Rule 137, the circuit

court’s jurisdiction, and appellate jurisdiction. On September 19, 2019, the circuit court dismissed

this case with prejudice pursuant to a settlement. Plaintiff, Jimette D. Parker, sought to vacate the

dismissal order and set the case for trial, and asked for a ruling on a motion filed before the

September 19, 2019, dismissal order. On November 7, 2019, the circuit court denied plaintiff’s

motion to vacate. Plaintiff then filed a second motion to vacate the September 19, 2019, dismissal

order, which plaintiff later withdrew in an agreed order. Within 30 days of withdrawing the second

motion vacate, plaintiff filed a postjudgment Rule 137 petition for sanctions. The circuit court
No. 1-20-0812


denied the postjudgment petition for sanctions on July 7, 2020. Plaintiff filed a notice of appeal

identifying the circuit court’s November 7, 2019, and July 7, 2020, orders.

¶2      Defendant, Liberty Insurance Underwriters, Inc. (Liberty), has moved to dismiss plaintiff’s

appeal for lack of appellate jurisdiction. Liberty argues plaintiff did not file a notice of appeal

within 30 days of the November 7, 2019, order denying plaintiff’s postjudgment motion to vacate.

Liberty also argues the circuit court lacked jurisdiction to consider plaintiff’s postjudgment Rule

137 sanctions petition because it was not filed within 30 days of the November 7, 2019, order, and

that plaintiff’s successive postjudgment motion did not toll the time for filing a notice of appeal or

postjudgment sanctions petition. We agree with Liberty. For the reasons below, we dismiss

plaintiff’s appeal.

¶3                                      I. BACKGROUND

¶4      We set forth only those facts necessary to understand our disposition. Plaintiff’s amended

complaint sought $1.5 million in damages plus interest, section 155 penalties, and reasonable

attorney fees and costs for defendant’s breach of contract and violations of section 155 of the

Illinois Insurance Code (215 ILCS 5/155 (West 2016)).

¶5      The complaint made the following allegations. In a 2014 lawsuit filed in Lake County

circuit court, plaintiff pursued legal malpractice claims against attorney James R. Hermann,

Hermann’s previous law firms, and other attorneys (legal malpractice action). In 2003, Hermann,

his law firms, and the other attorneys filed a complaint on plaintiff’s behalf against the State of

Illinois that was later dismissed for want of prosecution, and in 2004, filed a separate medical

malpractice action that was dismissed in 2005. Hermann tendered the legal malpractice claim to

Liberty, which had issued a claims-made policy to “James R. Hermann & Associates” for the

policy period of April 15, 2010, through April 15, 2011. Liberty denied coverage and neither filed




                                                  2
No. 1-20-0812


a declaratory judgment action nor defended under a reservation of rights. Hermann and other

defendants in the legal malpractice action settled with plaintiff, and Hermann assigned plaintiff his

claims against Liberty. The Lake County circuit court entered a $1.5 million judgment, jointly and

severally, against the defendants in the legal malpractice action. Plaintiff’s complaint here pursued

the claims assigned to him, alleging that Liberty breached its contract with Hermann and that its

conduct violated section 155 of the Illinois Insurance Code.

¶6     Liberty answered the complaint and raised various affirmative defenses and asserted

counterclaims. Over several years of litigation, the parties engaged in discovery and motion

practice, and the matter was set for trial. On September 18, 2019, plaintiff filed a motion to dismiss

all of Liberty’s counterclaims and affirmative defenses because plaintiff discovered that, contrary

to various assertions made during the litigation that defendant insured Hermann starting in 2007,

defendant had insured Hermann and his previous law firms since at least 2005. Plaintiff sought the

entry of judgment in his favor. The motion referenced Illinois Supreme Court Rule 137 and

asserted defendant engaged in bad faith during the litigation but did not specifically request any

relief pursuant to Rule 137. Plaintiff set the motion for hearing on September 19, 2019.

¶7     On September 19, 2019, the parties agreed to settle after a settlement conference with the

circuit court. The circuit court entered an order dismissing the case with prejudice and retaining

jurisdiction “to assure execution of the settlement documents and enforce the terms of the

settlement.” The circuit court’s order did not reference plaintiff’s September 18 motion to dismiss,

and there is nothing in the record reflecting that the circuit court considered the motion.

¶8     On September 24, 2019, Liberty filed a motion to enforce the settlement. Liberty argued

that plaintiff refused to execute a settlement agreement containing a confidentiality provision and

a term requiring releases executed by the defendants to the legal malpractice action. Liberty argued




                                                  3
No. 1-20-0812


these terms were agreed to by the parties during the settlement conference, but plaintiff refused to

execute an agreement containing the terms without additional consideration.

¶9      On October 2, 2019, plaintiff filed a motion (1) to vacate the September 19 dismissal order,

(2) for a ruling on its September 18, 2019, motion to dismiss Liberty’s affirmative defenses and

counterclaims, and (3) to set a trial date.

¶ 10    The parties briefed both motions. The circuit court did not hear oral argument or hold an

evidentiary hearing on the motions. On November 7, 2019, the circuit court granted Liberty’s

motion to enforce the settlement and denied plaintiff’s motion to vacate the dismissal. The circuit

court explained on the record that, based on its recollection, plaintiff’s counsel had agreed to secure

releases and agreed to keep the agreement confidential, and that agreement would be enforced.

There was no discussion on the record about plaintiff’s motion to vacate and for other relief.

¶ 11    On December 5, 2019, plaintiff filed a motion to renew his motion to vacate the settlement

agreement and a motion to reconsider the circuit court’s November 7, 2019, order enforcing the

settlement. On December 23, 2019, the circuit court entered an agreed order drafted by plaintiff’s

counsel reflecting that “Plaintiff’s Motion [to renew and reconsider] is withdrawn with prejudice.”

¶ 12    On January 16, 2020, plaintiff filed a Rule 137 sanctions petition against Liberty for its

conduct during the litigation. Plaintiff alleged the circuit court had jurisdiction to consider his

sanctions petition because his September 18, 2019, motion to dismiss contained a request for Rule

137 sanctions that the circuit court never ruled on. Plaintiff asserted that he timely filed a

postjudgment motion to vacate, which was denied on November 7, 2019. Within 30 days, he filed

a renewed motion to vacate, which was withdrawn on December 23, 2019, and his present

sanctions petition was filed within 30 days of December 23, 2019, which was, in his view, “the

final post-judgment order.” Liberty filed a motion to dismiss the sanctions petition pursuant to




                                                  4
No. 1-20-0812


section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2020)), arguing the circuit

court lacked jurisdiction because the petition was untimely under Rule 137(b) where it was not

filed within 30 days of the circuit court’s dismissal order. The parties briefed Liberty’s motion to

dismiss the sanctions petition.

¶ 13    On July 7, 2020, the circuit court entered a written order denying plaintiff’s sanctions

petition for lack of jurisdiction. The circuit court found the petition was not filed within 30 days

of the final judgment order. The circuit court observed that a Rule 137 claim must be filed within

30 days of the final judgment or within 30 days of the circuit court’s ruling on the last postjudgment

motion. The circuit court rejected any notion that its retained jurisdiction to enforce the settlement

agreement included jurisdiction for any other purposes. As for plaintiff’s previous Rule 137

motion, plaintiff never pursued that motion in any manner and neither party discussed the

substance of that motion during briefing on defendant’s motion to dismiss.

¶ 14    Plaintiff filed a notice of appeal on July 10, 2020, identifying the circuit court’s November

7, 2019, and July 7, 2020, orders. During briefing of this appeal, Liberty filed a motion to dismiss

for lack of appellate jurisdiction because plaintiff did not file a notice of appeal within 30 days of

the circuit court’s November 7, 2019, order denying plaintiff’s postjudgment motion, and the

circuit court lacked jurisdiction to hear plaintiff’s sanctions petition. Plaintiff filed a response, and

we ordered the motion taken with the case.

¶ 15                                        II. ANALYSIS

¶ 16    On appeal, plaintiff argues that the circuit court erred by denying both of his requests for

Rule 137 sanctions. He argues the circuit court abused its discretion by denying his September 18

sanctions motion on November 7, 2019, without conducting an evidentiary hearing. He further

argues that his postjudgment sanctions petition was timely filed within 30 days of the circuit




                                                   5
No. 1-20-0812


court’s final judgment because the circuit court did not enter a “final” order in this case until

December 23, 2019, when the circuit court entered an agreed order withdrawing plaintiff’s second

motion to vacate and to reconsider. We disagree and find that we lack jurisdiction to consider the

circuit court’s November 7, 2019, order, and that the circuit court lacked jurisdiction to consider

plaintiff’s postjudgment sanctions petition.

¶ 17   We ordinarily review the denial of a Rule 137 sanctions petition for an abuse of discretion.

Dowd & Dowd, Ltd. v. Gleason, 181 Ill. 2d 460, 487 (1998). But here, the circuit court denied

plaintiff’s Rule 137 sanctions petition on the grounds that it was untimely, and thus the petition

failed to invoke the circuit court’s subject matter jurisdiction. Whether the circuit court had

jurisdiction is a question of law that we review de novo. J&J Ventures Gaming, LLC v. Wild, 2016

IL 119870, ¶ 25. We also review de novo any interpretations of statutory provisions or our supreme

court’s rules. Lakeshore Centre Holdings, LLC v. LHC Loan, LLC, 2019 IL App (1st) 180576, ¶ 9.

¶ 18   Plaintiff’s appellate brief asserts his January 16, 2020, sanctions petition was not an attempt

to seek adjudication of his first sanctions motion arguing that the circuit court denied the

September 18, 2019, sanctions motion on November 7, 2019, when the circuit court erred by

denying the September 18 sanctions motion without an evidentiary hearing. We, however, have

no jurisdiction to consider the November 7, 2019, order because plaintiff did not file a timely

notice of appeal from that order.

¶ 19   Plaintiff does not dispute that the September 19, 2019, dismissal order was a final order.

In that order, the circuit court dismissed the entire cause with prejudice and expressly retained

jurisdiction “to assure execution of the settlement documents and enforce the terms of the

settlement.” Nothing in this dismissal order suggests that any claims remained pending; the order

states “this cause is dismissed.” The order does not exempt any pending claims by either party.




                                                 6
No. 1-20-0812


This leads to the inescapable conclusion that the circuit court’s September 19, 2019, dismissal

order was a final judgment for the purposes of Supreme Court Rule 303(a) (eff. July 1, 2017).

¶ 20   Plaintiff filed a motion on October 2, 2019, to vacate the September 19, 2019, dismissal

order, set a hearing on his sanctions motion, and set the case for trial. Plaintiff argues that his

October 2, 2019, motion was not a postjudgment motion for the purpose of Supreme Court Rule

303(a) because Liberty’s motion to enforce the settlement and his motion to vacate the dismissal

“arose from the [c]ourt’s own purposeful retention of jurisdiction to enforce.” Liberty responds

that plaintiff’s October 2 motion was a postjudgment motion because it sought to vacate the

dismissal order. We agree with Liberty that plaintiff’s October 2, 2019, motion to vacate the

September 19 dismissal order was a postjudgment motion.

¶ 21   Plaintiff’s October 2 motion to vacate expressly cited section 2-1203 of the Code (735

ILCS 5/2-1203 (West 2016)) as the basis for vacating the September 19 dismissal order. Section

2-1203(a) of the Code provides

                       “In all cases tried without a jury, any party may, within 30 days after the

                entry of the judgment or within any further time the court may allow within the 30

                days or any extensions thereof, file a motion for a rehearing, or a retrial, or

                modification of the judgment or to vacate the judgment or for other relief.”

                (Emphasis added.) Id. § 2-1203(a).

¶ 22   A motion qualifies as a postjudgment motion for the purposes of Rule 303(a) if it requests

any of the relief authorized in section 2-1203 of the Code. Stanila v. Joe, 2020 IL App (1st) 191890,

¶ 17 (citing Hanna v. American National Bank & Trust Co. of Chicago, 176 Ill. App. 3d 938, 943

(1988)). Here, plaintiff’s motion requested that the circuit court vacate the dismissal order, set his




                                                  7
No. 1-20-0812


September 18, 2019, sanctions motion for a hearing, and set the matter for trial. Plaintiff’s motion

to vacate the dismissal order was a postjudgment motion for the purposes of Rule 303(a).

¶ 23    On November 7, 2019, the circuit court denied plaintiff’s October 2 postjudgment motion

to vacate in its entirety. Once the circuit court denied plaintiff’s postjudgment motion, plaintiff

had 30 days—in this case, until December 9, 2019 1—to either file a notice of appeal or file a

postjudgment sanctions petition. Ill. S. Ct. Rule 137(b) (eff. Jan. 1, 2018) (“Motions brought

pursuant to this rule must be filed within 30 days of the entry of final judgment, or if a timely post-

judgment motion is filed, within 30 days of the ruling on the post-judgment motion.”). A failure

to file either motion would result in the circuit court losing jurisdiction, except that it would retain

jurisdiction to enforce the parties’ settlement.

¶ 24    Plaintiff did not file a notice of appeal or a Rule 137 sanctions petition. On December 5,

2019, plaintiff filed a “renewed” motion to vacate and motion to reconsider the circuit court’s order

enforcing the settlement. Plaintiff’s December 5, 2019, motion was a successive postjudgment

motion that did not toll the time for filing a notice of appeal or the time for filing a sanctions

petition. Rule 274 provides

                        “A party may make only one postjudgment motion directed at a judgment

                order that is otherwise final and appealable. The motion must be filed either within

                30 days of that judgment order or within the time allowed by any extensions. If a

                final judgment order is modified pursuant to a postjudgment motion, or if a different

                final judgment or order is subsequently entered, any party affected by the order may

                make one postjudgment motion directed at the superseding judgment or order. Until

                disposed, each timely postjudgment motion shall toll the finality and appealability


        1
         30 days from November 7, 2019, was December 7, 2019, which was a Saturday. The notice of
appeal therefore due the following Monday, which was December 9, 2019. 5 ILCS 70/1.11 (West 2018).


                                                   8
No. 1-20-0812


                of the judgment or order at which it is directed. The pendency of a Rule 137 claim

                does not affect the time in which postjudgment motions directed at final underlying

                judgments or orders must be filed, but may toll the appealability of the judgment

                under Rule 303(a)(1). A postjudgment motion directed at a final order on a Rule

                137 claim is also subject to this rule.” (Emphasis added.) Ill. S. Ct. R. 274 (eff. July

                1, 2019).

¶ 25   Successive postjudgment motions do not toll the time for filing a notice of appeal. Sears v.

Sears, 85 Ill. 2d 253, 259-60 (1981); Bell Federal Savings & Loan Ass’n v. Bank of Ravenwood,

203 Ill. App. 3d 219, 224 (1990). We also find that a successive postjudgment motion does not toll

the time for filing a postjudgment Rule 137 sanctions petition. See Ill. S. Ct. R. 137(b) (“Motions

brought pursuant to this rule must be filed within 30 days of the entry of final judgment, or if a

timely post-judgment motion is filed, within 30 days of the ruling on the post-judgment motion.”

(Emphasis added.)). Rule 137(b) clearly states that a postjudgment petition for sanctions must be

filed within 30 days of the circuit court’s disposition of a timely filed postjudgment motion.

Plaintiff’s December 5, 2019, motion to vacate the dismissal order of September 19 was a

successive postjudgment motion and it was not filed within 30 days of the circuit court’s final

judgment. The December 5, 2019, motion did not toll the time for filing a notice of appeal from

the September 19, 2019, judgment order or the November 7, 2019, order denying plaintiff’s timely

postjudgment motion, and it did not toll the time for filing a Rule 137 sanctions petition.

¶ 26   Plaintiff maintains that the circuit court’s December 23, 2019, order withdrawing the

December 5, 2019, motion to vacate and reconsider was the final order for the purposes of

determining whether the January 16, 2020, sanctions petition was timely filed. He contends that

the circuit court “ruled [on the motion] by the agreement of the [p]arties” because defendant




                                                   9
No. 1-20-0812


tendered the settlement proceedings. Plaintiff’s argument is not supported by any citation to the

record or other authority and is nothing more than wishful thinking. The circuit court correctly

entered an agreed order withdrawing the motion because that motion was an untimely filed

successive postjudgment motion. The circuit court did not rule on the merits of plaintiff’s

December 5, 2019, motion, nor could it because the circuit court had no jurisdiction since the

circuit court disposed of the timely filed postjudgment motion on November 7. Withdrawing a

motion to vacate a judgment is not the equivalent of entering a judgment because the judgment

was previously entered and not otherwise disturbed.

¶ 27   Furthermore, we have already discussed why the circuit court’s dismissal order was a final

and appealable order upon the denial of plaintiff’s October 2, 2019, postjudgment motion to vacate.

Acceptance of plaintiff’s interpretation—that his successive postjudgment motion extended the

circuit court’s jurisdiction and restarted the 30-day appellate clock on the finality of the judgment

itself—would delay the finality of a judgment indefinitely, so long as a party continued to file

postjudgment motions within 30 days of the denial of a previous postjudgment motion. Our

supreme court’s rules prohibit this sort of gamesmanship and set finite limits on the number of

postjudgment motions a party can file (Ill. S. Ct. R. 274) (one), and the number of days in which

a party must file either a notice of appeal or a sanctions petition following the denial of a

postjudgment motion (Ill. S. Ct. R. 303(a); Ill. S. Ct. R. 137(b)) (30 days).

¶ 28   Another glaring problem with plaintiff’s position is that the December 5, 2019, motion did

not seek reconsideration of the denial of his motion for sanctions or seek any extension of time in

which to file a Rule 137 sanctions petition. Instead, his motion asserted that the circuit court erred

by resolving defendant’s motion to enforce the settlement without conducting an evidentiary

hearing on what settlement terms the parties agreed to. The motion made no mention of the




                                                 10
No. 1-20-0812


sanctions motion at all. By agreeing to withdraw his motion, plaintiff agreed to drop his (untimely)

request to vacate the dismissal order and he agreed to stop contesting the circuit court’s

enforcement order. Nothing in the December 23, 2019, agreed order adjudicated either party’s

rights. In other words, the December 23 order was not a judgment by any measure and did not alter

the timing requirement for the filing of a notice of appeal or a Rule 137 sanctions petition. It is

clear to us that plaintiff was required to file his notice of appeal or Rule 137 sanctions petition no

later than December 9, 2019. It is equally clear that the December 5 motion—being a successive

postjudgment motion—did not toll the filing of either a notice or a sanctions petition. Because he

failed to do so, we have no jurisdiction to consider the circuit court’s November 7, 2019, order

denying plaintiff’s postjudgment motion, and we must dismiss plaintiff’s appeal from that order.

¶ 29   We also lack jurisdiction to consider the circuit court’s July 7, 2020, order denying

plaintiff’s postjudgment Rule 137 sanctions petition for lack of jurisdiction. As we explained

above, plaintiff did not file a timely notice of appeal from the circuit court’s November 7, 2019,

order denying plaintiff’s timely postjudgment motion to vacate, and we have no jurisdiction to

review the circuit court’s judgment. On January 16, 2020, plaintiff filed his postjudgment sanctions

petition, which was more than 30 days after the circuit court’s November 7, 2020, order denying

the plaintiff’s timely postjudgment motion. The circuit court had no jurisdiction to hear plaintiff’s

postjudgment sanctions petition. As discussed above, an untimely postjudgment sanctions petition

does not toll the time for filing a notice of appeal from the circuit court’s judgment, and an order

denying a postjudgment motion is itself not a judgment and is not independently appealable. Sears,

85 Ill. 2d at 258. Absent a timely notice of appeal from a final and appealable judgment, this court

lacks jurisdiction to provide plaintiff any appellate relief, so we dismiss plaintiff’s appeal.




                                                  11
No. 1-20-0812


¶ 30                                   III. CONCLUSION

¶ 31   In sum, plaintiff did not file a notice of appeal within 30 days of the circuit court’s

November 7, 2020, order denying plaintiff’s postjudgment motion, and the circuit court’s July 7,

2020, order denying plaintiff’s untimely postjudgment Rule 137 sanctions petition was not an

appealable judgment. We lack jurisdiction to consider any aspect of plaintiff’s appeal and dismiss

the appeal.

¶ 32   Appeal dismissed.




                                               12
No. 1-20-0812



                                 No. 1-20-0812


Cite as:                 Parker v. Liberty Insurance Underwriters, Inc., 2022 IL App
                         (1st) 200812


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 15-L-
                         11650; the Hon. Jerry A. Esrig, Judge, presiding.


Attorney                 Gary A. Grasso and Adam R. Bowers, of Grasso Law, P.C., of
For                      Hinsdale, for appellant.
Appellant:


Attorneys                Charles F. Morrissey and Kaitlyn M. Frey, of Morrissey &
For                      Donahue, LLC, of Chicago, for appellee.
Appellee:




                                       13